Citation Nr: 0000604	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-48 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether there was clear and unmistakable error in July 
24, 1985, and September 12, 1986, rating decisions.

2.  Entitlement to an effective date prior to October 20, 
1992, for the grant of entitlement to a total disability 
rating based on individual unemployability due to service 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to March 
1984.

This appeal arises from an October 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  Unappealed RO decisions on July 24, 1985, and September 
12, 1986, denied and granted, respectively, a claim for 
service connection for myasthenia gravis.

2.  The July 24, 1985, and September 12, 1986, RO decisions 
which denied and granted, respectively, service connection 
for myasthenia gravis, were not undebatably erroneous.

3.  Service connection for residuals of myasthenia gravis was 
granted by a September 12, 1986, RO decision.

4.  The March 2, 1989, VA orthopedic examination report 
finding of unemployablity constituted an inferred claim for 
TDIU; thus that date was the date of receipt of a claim for 
TDIU.



CONCLUSIONS OF LAW

1.  The rating decisions of July 24, 1985, and September 12, 
1986, which denied and granted, respectively, service 
connection for myasthenia gravis, were not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.105(a) (1999).

2.  The requirements for an effective date of March 2, 1989, 
for a grant of TDIU, have been met.  38 U.S.C.A. §§ 5107, 
5110(a), (b)(2) (West 1991); 38 C.F.R. §§ 3.155(a), 
3.157(b)(1), 3.400(o)(1)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and unmistakable error

In December 1998 the Board remanded the veteran's claim for 
an earlier effective date for the grant of total disability 
rating based on individual unemployability due to service 
connected disabilities (TDIU), after determining that the 
veteran's claim for an earlier effective date also factually 
amounted to a contention that evidence of record on July 24, 
1985, constituted an informal claim for TDIU, which informal 
claim had not been procedurally followed up by the RO sending 
the veteran a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployablility.  Thus, the 
Board interpreted this issue as a claim of clear and 
unmistakable error (CUE) in a prior RO decision, and remanded 
both the earlier effective date and the CUE claim to the RO 
as intertwined issues, with instructions to allow the veteran 
to state his CUE claim with specificity.

In response to January 1999 letter to the veteran requesting 
this clarification, the veteran responded in a January 1999 
statement that "entitlement" to TDIU should have been 
"retroactivated back to 1985 due to [the Social Security 
Administration] declaring me disabled and also for not being 
able to hold a job due to my weaknesses."  He also 
essentially contended that his private physician had told him 
he would not be able to hold a job due to his disabilities.

In a March 1999 statement the veteran's representative 
essentially contended that private medical evidence submitted 
in November 1984 and August 1985, and the report of VA 
examination in May 1986, in connection with a claim for 
service connection for MG, which claim was denied by the RO 
in a July 24, 1985, decision, and granted by a September 12, 
1986, decision, indicated the veteran was "unable to work," 
and that, therefore, a claim for TDIU should have been 
inferred, and the veteran should have been sent a VA Form 21-
8940 application.

Thus, the veteran and his representative have contended that 
there was CUE in either or both the July 24, 1985, and the 
September 12, 1986, RO decisions which denied and granted, 
respectively, service connection for MG, due to a failure to 
consider (or obtain) Social Security documents revealing an 
award of benefits, and the failure to infer a TDIU claim and 
send the veteran a VA Form 21-8940 application for TDIU.

In a July 24, 1985, decision the RO denied service connection 
for myasthenia gravis (MG).  In a September 1986 rating 
decision the RO granted service connection for: right upper 
extremity (major) weakness due to MG, assigning a 20 percent 
rating effective March 22, 1984; left upper extremity (major) 
weakness due to MG, assigning a 20 percent rating effective 
March 22, 1984; right lower extremity weakness due to MG, 
assigning a 10 percent rating effective March 22, 1984; left 
lower extremity weakness due to MG, assigning a 10 percent 
rating effective March 22, 1984; and for thymectomy due to 
MG, assigning a noncompensable (0 percent) rating from 
February 1, 1985.  That decision also granted entitlement to 
a temporary total disability rating pursuant to 38 C.F.R. § 
4.29 based on hospitalization from January 13, 1985 through 
January 31, 1985.  That decision also indicated the rating 
decision of July 24, 1985, was incorporated by reference.  
The July 24, 1985, decision denied service connection for MG.  
No notice of disagreement was filed as to either decision.  
Thus, they are final.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a)(b), 20.302, 20.1103 (1999); 
Person v. Brown, 5 Vet. App. 449, 450 (1993).

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
service connection, will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).  The United States Court 
of Appeals for Veterans Claims (Court) has propounded a 
three-prong test to determine whether CUE is present in a 
prior determination:  (1)  Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made"; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), [quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)].

The Board notes that "CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-4 
(1993); citing Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id.  It must also be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Martin v. Gray, 142 U.S. 236 (1891); 
Henderson v. Kibbe, 431 U.S. 145 (1977); Sullivan v. 
Blackburn, 804 F.2d 885 (5th Cir. 1986); 46 AMJUR2D Judgments 
§ 641 (1959).

In the present case the Board finds there are no contentions 
by either the veteran or his representative that either the 
correct facts, as they were known at the time, were not 
before the adjudicator at the time of the July 24, 1985, or 
the September 12, 1986, RO decisions, or that the statutory 
or regulatory provisions extant at that time were incorrectly 
applied.  Damrel, supra.  The Board also finds that neither 
the veteran nor his representative have contended that there 
was CUE in regard to the assigned rating or the effective 
date of service connection in the September 12, 1986, 
decision, which granted service connection for MG.  Their 
contentions are simply that there was medical evidence of 
record which should have resulted in a VA Form 21-8940 
application for TDIU being sent to the veteran, and that the 
failure by the RO to do so was CUE.

If a veteran wishes to reasonably raise a valid claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is, and, unless it is the kind of error that, 
if true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  See Fugo, 6 Vet. 
App. at 44.

Thus, in the present case, the Board finds no evidence that 
there was CUE as to either RO decision.  That is, there is no 
evidence that either the correct facts, as they were known at 
the time, were not before the adjudicator at the time of the 
July 24, 1985, or the September 12, 1986, RO decisions, or 
that the statutory or regulatory provisions extant at that 
time were incorrectly applied.  Damrel, supra.  Moreover, 
even if CUE was found as to an inferred claim for TDIU, there 
is no evidence that service connection for MG would have been 
granted by the July 24, 1985, RO decision, or that either the 
assigned rating or the effective date for the grant of 
service connection for MG would have been manifestly 
different but for any such error.  See Fugo, supra.  In July 
1985 there was no medical evidence of record relating MG to 
the veteran's active duty service, and service connection was 
the issue.  In September 1986 such nexus evidence was of 
record, and service connection was granted.  As noted above, 
as to the September 1986 decision, neither the veteran nor 
his representative have contended that the medical evidence 
then of record should have warranted higher ratings than 
those assigned by that decision, and that there was CUE due 
to that fact.  It is well to observe that both the veteran's 
and his representative's arguments are as to the veteran's 
employability under 38 C.F.R. § 4.16(b) only; not as to the 
assigned ratings.  Neither has argued that the veteran's 
service-connected disabilities met the criteria of 38 C.F.R. 
§ 4.16(a) at that time, or that the evidence warranted higher 
ratings for the service-connected disabilities.

In regard to the contention that failure to obtain and 
consider Social Security records which showed, as contended 
by the veteran, an award of disability benefits, again the 
Board notes this contention is asserted in regard to the 
veteran's unemployability, not as showing a nexus to service.  
Also, as to the July 24, 1985, RO decision, as noted above, 
there was no nexus medical opinion of record at that time 
relating MG to the veteran's active duty service.  At that 
time the veteran's claim was not well grounded due to the 
lack of that evidence.  VA's duty to assist after a well 
grounded claim has been submitted includes the acquisition of 
Social Security Administration (SSA) records and the 
appropriate consideration and weighing of that evidence.  See 
Baker v. West, 11 Vet. App. 163, 169 (1998); Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  That duty does not 
attach, however, until the submission of a well grounded 
claim.  See Voerth v. West, No. 95-904, slip op. at 11 (U.S. 
Vet. App. Oct. 15, 1999).  Hence, there was no duty to obtain 
those records at that time.

As to the September 12, 1986, RO decision, the failure to 
obtain SSA records concerns a breach of the duty to assist, 
and such a failure cannot be CUE, as such a breach results in 
an incomplete, rather than an incorrect record.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994).

Accordingly, the Board finds that there was no CUE in either 
the July 24, 1985, or the September 12, 1986, rating 
decisions which denied and granted, respectively, service 
connection for MG.

II.  An earlier effective date for the grant of TDIU

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for an increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an award of increased compensation "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later."  38 C.F.R. § 3.400(o)(1).  Further, the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date; otherwise, the date 
of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

Initially, the Board notes that earlier effective date claims 
are not to be determined on a "well grounded" basis.  The 
Court has "noted that the use of the term 'well-grounded' 
should be confined to an evidentiary context.  '[W]here the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law'." (Citation omitted); See Shields v. Brown, 8 Vet. 
App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)].

VA must review all the evidence of record (not just evidence 
not previously considered) to determine the proper effective 
date.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997).

In September 1984 the veteran filed a claim for service 
connection for myasthenia gravis (MG) "- 1984."  A service 
organization transmittal letter indicated that "[e]nclosed 
is vet's [sic] claim for SC disability."  A July 11, 1985 RO 
decision denied service connection for MG, based upon an 
August 1984 private hospitalization report, a November 1984 
private physician statement, and a December 1984 VA 
examination report.  While the November 1984 private 
physician statement indicated the veteran had an "inability 
to do the things he used to be able to do," it did not 
indicate the veteran was totally unemployable.  The private 
medical evidence did not contain an opinion relating MG to 
the veteran's active duty service, and the VA examination 
report contained an opinion that MG preexisted the veteran's 
active duty service.  Thus, the July 11, 1985 decision denied 
service connection on the basis that MG preexisted the 
veteran's active duty service, and was not aggravated 
thereby.  That decision also indicated that "[a]ttempts to 
obtain SMR's have been unfruitful."  The failure to obtain 
the veteran's service medical records was not a breach of the 
duty to assist, as the veteran, as noted above, had not 
provided nexus medical evidence to well ground his claim.  
See Hayre v. West, 188 F.3d 1327 (1999).  Thus, as the 
veteran filed no notice of disagreement with this decision, 
it became final in July 1986.  Id.; see also 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)(b), 20.302, 20.1103; 
Person, supra.

Eligibility for TDIU is a rating question dependent on a 
grant of service connection. See 38 C.F.R. § 4.16; See also 
In re Fee Agreement of Mason, 13 Vet. App. 79, 87 (1999).  
While the degree of disability under the VA rating schedule 
is based on the actual symptomatology of the disability and 
how it affects employability, a TDIU rating is based on 
unemployability caused by one or more service-connected 
disabilities.  Therefore, while a claim for service 
connection of a disability always raises the issue of degree 
of disability, the issue of TDIU must be reasonably raised 
based on the submissions of the claimant or the evidence of 
record.  See Norris (Robert) v. West, 12 Vet. App. 413, 420-
21 (1999) (holding that a rating-increase claim includes a 
TDIU claim where veteran meets the § 4.16(a) schedular 
requirements and the record on appeal includes evidence of 
unemployability based on a service-connected disability or 
disabilities), motion for full Court decision denied (July 
29, 1999); EF v. Derwinski, 1 Vet. App. 324 (1991).  Because 
the issue of eligibility for TDIU does not become relevant 
until after service connection is granted, the issue, if 
previously raised, is inchoate and would remain as an 
underlying issue until a final decision on the question of 
service connection is issued.  See In re Fee Agreement of 
Mason, 13 Vet. App. 79, 87 (1999).  Accordingly, as service 
connection was denied by the July 11, 1985 RO decision, any 
reasonably raised inferred or informal TDIU claim was 
inchoate.

The veteran's service medical records were received by the RO 
on July 15, 1985, four days after the above RO decision was 
issued.  A July 24, 1985, decision denied service connection 
for MG, on the basis that the veteran had been diagnosed with 
sickle cell trait, rather than MG, during active duty 
service, and there was no medical opinion of record relating 
any inservice symptoms to MG.  No other medical evidence was 
submitted in regard to that decision.  Again, no TDIU claim 
was inferred from the record, due to the lack of a service-
connected disability.  See 38 C.F.R. § 4.16; In re Fee 
Agreement of Mason, supra.  The veteran filed a notice of 
disagreement (NOD) with this decision in August 1985, and 
requested a personal hearing.  There is no mention by the 
veteran in the NOD, however, indicating that he was 
unemployable, or that he was requesting consideration of 
TDIU, or contending that an inferred or informal TDIU claim 
had been previously raised and not adjudicated by the RO.  
Also submitted was a July 1985 letter from the veteran's 
private physician, which indicated that the veteran had been 
diagnosed with MG, and reported that "he presented with 
complaints of weakness and inability to do the work he had 
once been able to do."  That statement also related the 
veteran's symptoms during service, as reported to the 
physician by the veteran.  The statement, however, did not 
specifically relate the diagnosis of MG to the veteran's 
active duty service, or to the inservice symptoms he reported 
to the physician.  That statement also noted that, 
"[b]ecause of his continued disability, he is unable to 
work."

As noted by a September 1985 statement of the case (SOC), a 
September 1985 RO decision again denied the veteran's claim 
for service connection for MG.  Again, no TDIU claim was 
inferred from the record, due to the lack of a service-
connected disability.  See 38 C.F.R. § 4.16; In re Fee 
Agreement of Mason, supra.  The veteran filed a substantive 
appeal in December 1985.  In his appeal the veteran contended 
he did not have symptoms in service until he was 
"innoculated [sic] with some type of shot."  The veteran 
did not indicate that he was totally unemployable.

The veteran's hearing was held in January 1986.  There is no 
mention in the hearing transcript of unemployability.  A 
January 1985 private hospitalization report, received in 
March 1986, contains no opinion relating MG to the veteran's 
active duty service, nor as to employability.  Private 
treatment reports received in March 1986 also contain no 
opinion relating MG to the veteran's active duty service, or 
as to employability.  Other private medical evidence received 
in March 1986 also contained no nexus opinion concerning MG, 
and no evidence of unemployability.  While an April report 
noted that the veteran had been told he was not to drive a 
car, it did not mention unemployability.

A May 1986 VA examination report indicated that, while the 
veteran had undergone a thigmectomy in January 1985, "[h]e 
has had improvement in his strength over the course of the 
last year on the Mestinon [sic] however notes that he is not 
back to normal and that he is unable to perform active work 
such as lifting heavy objects and cannot lift more than 10 
[sic] lbs."  That report also indicated that "[a] bone scan 
recently has demonstrated aseptic necrosis of the right hip 
and he is being considered for a hip replacement at this 
time.  This further decreases his ability to walk and makes 
work extremely difficult."  Further, the report indicated 
that "[a]t this time his main disability involves difficulty 
with extend[ing his] arms above his head for [a] prolonged 
period of time and also difficulty with prolonged walking.  
In addition he has difficulty carrying more than 10 [sic] 
lbs. and for these reasons is unable to work."  The 
impression was that the veteran had "a moderate to severe 
disability and marked primarily by proximal muscle 
weakness."

Based upon the newly received medical evidence the September 
12, 1986, RO decision granted service connection for right 
upper extremity (major) weakness due to MG, assigning a 20 
percent rating effective March 22, 1984; left upper extremity 
(major) weakness due to MG, assigning a 20 percent rating 
effective March 22, 1984; right lower extremity weakness due 
to MG, assigning a 10 percent rating effective March 22, 
1984; left lower extremity weakness due to MG, assigning a 10 
percent rating effective March 22, 1984; and for thymectomy 
due to MG, assigning a noncompensable (0 percent) rating from 
February 1, 1985.  That decision also granted entitlement to 
a temporary total disability rating (TTR) pursuant to 38 
C.F.R. § 4.29 based on hospitalization from January 13, 1985 
through January 31, 1985.  The veteran appealed neither the 
assigned ratings nor the effective dates, nor the dates of 
the TTR.  He also did not indicate that he was unemployable, 
or that he was requesting consideration of TDIU, or that he 
was contending that an inferred or informal TDIU claim had 
been previously raised and not adjudicated by the RO.  Thus, 
this decision became final in September 1987.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)(b), 
20.302, 20.1103; Person, supra.

In March 1987 the veteran filed a statement requesting that 
his "service-connected condition be reviewed for an increase 
in disability rating based on reports of recent medical 
treatment which I have received from [physician's name] and 
[physician's name].  Two VA Forms [sic] 21-4142 are attached.  
Kindly obtain and consider the doctor's [sic] reports in 
support of my claim for increase.  I believe that my 
disabilities have increased in severity and that I am 
entitled to an increase in compensation."  There is no 
indication in this statement that the veteran was 
unemployable, that he was requesting consideration of TDIU, 
or that he contended that an inferred or informal TDIU claim 
had been previously raised and not adjudicated by the RO.

Subsequently, private medical treatment and hospitalization 
records were submitted.  While the veteran's statement in an 
undated report indicated the he could not "do everything to 
my ability[;] can't talk right, muscle[s] are lazy, just 
can't do what I use to could do [sic]," he did not state he 
was unemployable.

An April 1987 statement from one of the veteran's private 
physicians did not indicate the veteran was unemployable.

A July 1987 VA examination report indicated the veteran was a 
"healthy appearing [male] who has to ambulate on crutches."  
The final diagnosis was avascular necrosis of the right hip 
secondary to steroid use.  There was not opinion contained in 
this report, however, indicating the veteran was totally 
unemployable.

Based upon this report a September 1987 RO decision granted 
service connection for avascular necrosis of the right hip, 
assigning a 10 percent rating from May 12, 1986.  The veteran 
did not file an NOD as to this decision, and it became final 
in September 1988.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 3.156(a)(b), 20.302, 20.1103; Person, supra.

In February 1988 the veteran requested that his "service-
connected bone condition be reviewed for an increase in 
disability rating based on reports of medical treatment at 
the Akron General Medical Center.  ...  Because of my service-
connected condition, my right hip had to be replaced with an 
artificial hip.  I consider that my disability has increased 
in severity and that I should receive an increase in 
compensation."  Again, the veteran did not contend that he 
was unemployable, that he was requesting consideration of 
TDIU, or that he contended that an inferred or informal TDIU 
claim had been previously raised and not adjudicated by the 
RO.

The veteran submitted two January 1988 hospitalization 
reports indicating a cementless porous coated anatomic 
endoprosthesis of the right hip had been performed.  The 
reports are significant for post-surgery report containing a 
statement that "[t]his is an otherwise healthy 24-year-old 
black male with avascular necrosis of his right femoral head 
with collapse and significant pain.  He is admitted status 
post right endoprosthesis."  There was no opinion contained 
in these reports, however, indicating the veteran was totally 
unemployable.

Based upon this medical evidence an April 1988 RO decision 
granted a temporary total disability rating for avascular 
necrosis of the right hip with endoprosthesis pursuant to 38 
C.F.R. § 4.29, based on hospitalization from January 25, 
1988, a 100 percent schedular rating under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5054, from March 1, 1988, and a 10 
percent rating under DC 5014, from March 1, 1989.  A request 
for entitlement to auto and adaptive equipment under 
38 U.S.C.A. §§ 3901-3904 was denied.  The veteran did not 
appeal either the assigned ratings or the effective dates, or 
the denial of entitlement to auto and adaptive equipment.  
Thus, this decision became final in April 1989.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)(b), 
20.302, 20.1103; Person, supra.

An October 1988 RO decision granted a 30 percent rating for a 
right hip replacement (formerly avascular necrosis of the 
right hip with endoprosthesis), from March 1, 1989, based 
upon a finding of clear and unmistakable error in the April 
1988 RO decision.  The veteran did not appeal either the 
assigned rating or the effective date.  Thus, this decision 
became final in October 1989.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 3.156(a)(b), 20.302, 20.1103; Person, 
supra.  This decision also indicated the combined rating for 
the veteran's disabilities was 70 percent from March 1, 1989.

To determine whether the veteran's disabilities had improved, 
he was scheduled for special VA orthopedic and ophthalmology 
examinations in March 1989.  The report of the orthopedic 
examination indicated that the veteran now ambulated with a 
cane, and was "not capable of working at this time."  The 
report of the ophthalmology examination indicated diagnoses 
of optic atrophy +3 in the right eye, unknown etiology, and 
unemployability.

A March 1989 rating decision confirmed and continued the 30 
percent rating for a total right hip replacement.  The 
veteran did not appeal that determination, and that decision 
became final in March 1990.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 3.156(a)(b), 20.302, 20.1103; Person, 
supra.

In September 1990 the veteran stated that he "wish[ed] to 
reopen [his] claim for service-connected compensation for 
loss of vision.  [He] claim[ed] that this condition [was] 
secondary to [his] [MG]."  The veteran did not indicate he 
was unemployable.  A February 1991 RO decision denied service 
connection for loss of vision.  The veteran did not appeal 
that determination, and that decision became final in 
February 1992.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 3.156(a)(b), 20.302, 20.1103; Person, supra.

In a March 1992 statement the veteran requested that his 
claim for an increased rating for MG be reopened.  He did not 
indicate that he was unemployable.  A September 1992 rating 
decision, based upon July 1992 VA examination reports, 
continued the assigned ratings for the effects of MG.  The 
veteran did not appeal that determination, and that decision 
became final in September 1993.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 3.156(a)(b), 20.302, 20.1103; Person, 
supra.

In a statement received in October 1992 the veteran, for the 
first time, raised the issue of unemployablility.  This was 
followed by a December 1992 letter from the RO enclosing a VA 
Form 21-8940, Veteran's Application for Increased 
Compensation based on Unemployability, which the veteran 
completed and returned in January 1993.  A September 1993 RO 
decision denied both increased ratings for the veteran's 
service-connected disabilities, and TDIU.  A subsequent 
September 1993 RO decision, noting that the current evidence 
did not warrant the individual ratings for the residuals of 
MG, proposed a single 30 percent rating, representing "all 
of the complications of [MG] be assigned under the provisions 
of 38 C.F.R. § 3.105(e)."  In a September 1993 NOD the 
veteran requested a personal hearing.  That hearing was held 
in January 1994.  In February 1994 the veteran filed a 
substantive appeal.  A June 1994 Hearing Officer decision 
continued the proposed reduction.  A December 1994 
Supplemental Hearing Officer decision proposed to increase 
the rating for the veteran's total hip replacement to 50 
percent, but to reduce all other service-connected ratings 
(which disabilities were all residuals of MG) to 
noncompensable (0 percent).

An April 1996 rating decision increased the rating for the 
veteran's total right hip replacement rating to 50 percent, 
effective October 20, 1992; increased the rating for right 
upper extremity weakness to 20 percent, effective April 1, 
1995; increased the rating for left upper extremity weakness 
to 20 percent, effective April 1, 1995; increased the rating 
for right lower extremity weakness to 10 percent, effective 
April 1, 1995; increased the rating for left lower extremity 
weakness to 10 percent, effective April 1, 1995; continued 
the noncompensable rating for a thymectomy; and deferred, 
pending a VA vision examination, a claim for service 
connection for right eye vision loss.

A September 1996 RO decision granted service connection for 
right eye visual acuity loss, assigning a 30 percent rating, 
effective January 19, 1993.

An October 1996 RO decision granted TDIU, and assigned a 
February 23, 1995, effective date; denied entitlement to 
special monthly compensation (SMC); and granted Chapter 35, 
Dependents' Educational Assistance, assigning a February 23, 
1995, effective date.  In October 1996 the veteran filed an 
NOD, disagreeing with the February 23, 1995, effective date 
assigned for TDIU.  In a January 1998 rating decision the RO 
granted an effective date of September 17, 1990, for the 
grant of a 30 percent rating for right eye visual acuity 
loss; assigned an October 20, 1992, effective date for the 
grant of TDIU; and granted SMC, based on the loss of use of 
the right eye, effective September 17, 1990.

A December 1998 Board decision remanded the veteran's claim 
for entitlement to an effective date prior to October 20, 
1992, for TDIU, as intertwined with an informal claim for 
CUE.  The Board remand was for the purpose of allowing the 
veteran to specifically state the contended error and the 
affected RO rating decisions.  As noted in the previous 
section of this decision, the veteran and his representative 
essentially contended that CUE occurred when the RO failed to 
obtain SSA records noted by the veteran in 1985; that the 
veteran's private physician had told him he would not be able 
to hold a job due to his disabilities; and that medical 
evidence submitted from November 1984 and May 1986 
constituted an inferred claim for TDIU, which was not acted 
upon by the RO sending a VA Form 21-8940 application for TDIU 
to the veteran.  As noted in the previous section of this 
decision, the claim for CUE in both the July 24, 1985, and 
the September 12, 1986, RO decisions, which denied and 
granted, respectively, service connection for MG, has been 
denied.

In an April 1999 supplemental statement of the case the RO 
denied the claims for CUE in the September 12, 1986, RO 
decision, which granted service connection for MG, and for an 
effective date prior to October 20, 1992, for the grant of 
TDIU.  An October 1999 representative statement, in lieu of a 
VA Form 1-646, continued to contend that an earlier effective 
date for the grant of TDIU was warranted.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a); see also 38 C.F.R. § 3.151(a); see 
also Norris v. West, 12 Vet. App. 413, 416 (1999).  Generally 
such claims are initiated by a veteran's filing of an 
application for a specific benefit.  A claim or application 
is a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  See 38 C.F.R. § 3.1(p).  The VA 
administrative claims process recognizes formal and informal 
claims.  A formal claim is one that has been filed in the 
form prescribed by the Secretary.  Once filed, it will be 
reviewed for completeness and well groundedness.  See 
38 U.S.C.A. § 5103(a), 5107(a).  Norris, 12 Vet. App. at 417.  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155(a) (emphasis added); Id.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  Id.  When a claim has been filed that meets the 
requirements of § 3.151 (i.e., formal claims for disability 
compensation under 38 U.S.C.A. § 5101(a)), an informal 
request for increase or reopening will be accepted as a 
claim.  See 38 C.F.R. § 3.155(c) (emphasis added); Norris, 12 
Vet. App. at 417.  Also, 38 C.F.R. § 3.157(b)(1) provides 
that an informal claim for benefits "will" be initiated by a 
report of examination or hospitalization for previously 
established service-connected disabilities.  38 C.F.R. § 
3.157(b)(1).  Specifically, 

(b) Once a formal claim for pension or 
compensation has been allowed or a formal 
claim for compensation disallowed for the 
reason that the service-connected 
disability is not compensable in degree, 
receipt of one of the following will be 
accepted as an informal claim for 
increased benefits or an informal claim 
to reopen.

(1) Report of examination or 
hospitalization by Department of Veterans 
Affairs or uniformed services.  The date 
of outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of a claim.

38 C.F.R. § 3.157(b)(1); see also Servello v. Derwinski, 3 
Vet. App. 196, 200 (1992) (holding VA medical examination 
report constituted an informal claim for total disability 
based on individual unemployability).  The Court has held 
that if VA does not forward a formal application form to a 
claimant who has presented an informal claim under § 
3.155(a), the one-year period for filing a formal application 
is not triggered, and the "informal claim must be accepted as 
the application for purposes of establishing the effective 
date under 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2)."  See Quarles v. Derwinski, 3 Vet. App. 129, 137 
(1992); see also Hamilton v. Brown, 4 Vet. App. 528, 544-45 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994); cf. 
Servello, supra.

Once a claim is received, VA must review the claim, 
supporting documents, and oral testimony in a liberal manner 
to identify and adjudicate all reasonably raised claims. See 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Additionally, 
VA is required to apply all relevant law in adjudicating the 
claim even though not raised by the appellant.  See Shockley 
v. West, 11 Vet. App. 208, 214 (1998) (citing EF v. 
Derwinski, supra); see also Collier v. Derwinski, 2 Vet. 
App. 247, 251 (1992) (holding that although the appellant had 
not filed the specific form asking for individual 
unemployability, an informal claim was raised because he had 
continually stated he was unable to work due to his service-
connected mental disorder); Akles v. Derwinski, 1 Vet. 
App. 118, 121 (1991) (holding that VA was obliged to infer a 
claim for special monthly compensation where it "may be 
applicable and the veteran does not place his eligibility at 
issue").  Where such a review "reasonably reveals that the 
claimant is seeking a particular benefit, the Board is 
required to adjudicate the issue of the claimant's 
entitlement to such a benefit or, if appropriate, to remand 
the issue to the RO for development and adjudication of the 
issue."  Suttman v. Brown, 5 Vet. App. 127, 132 (1993); see 
generally Servello, 3 Vet. App. at 198-200 (discussing 
evidence that could show "a belief" by the veteran that he 
was entitled to TDIU).

38 C.F.R. § 4.16 provides that total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities; provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities 
resulting from common etiology or a single accident; (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.

38 C.F.R. § 4.16(b) provides that it is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  See 38 C.F.R. § 4.16(b); 38 
C.F.R. § 3.321(b)(1).

A § 4.16(a) TDIU claim is generally well grounded under 
38 U.S.C.A. § 5107(a) when a claimant's current service-
connected disabilities meet the rating-level requirements of 
§ 4.16(a) and there is evidence that he is "unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities."  See 38 C.F.R. § 4.16(a); 
Norris (Robert), 12 Vet. App. at 419-20; Anderson (Bennie) v. 
Brown, 5 Vet. App. 347, 353-54 (1993).

Under 38 C.F.R. § 3.340(a), generally, a total disability is 
considered to exist when there is present any impairment of 
mind or body, which renders it impossible for the average 
person to follow a substantially gainful occupation.  Total 
disability may or may not be permanent.  In determining 
entitlement to a total rating, neither non-service connected 
disabilities nor (advancing) age may be considered, see 38 
C.F.R. §§ 3.341(a), 4.19, but the veteran's employment 
history, education and vocational attainment, and other 
factors having a bearing on the issue are for consideration.  
See 38 C.F.R. § 4.16(b).

In the present case, service connection for residuals of MG 
was not granted until September 12, 1986; thus, there could 
be no formal, informal, or inferred claim for TDIU until that 
date.  See 38 C.F.R. § 4.16; Fee Agreement of Mason, supra.  
When service connection for residuals of MG was granted, 
there was no evidence of record of a formal or an informal 
claim for TDIU, as the veteran had never filed any 
communication, or taken any action, indicating he was totally 
unemployable or evidencing an intent to apply for TDIU.  See 
38 U.S.C.A. §§ 5101(a), 5103(a), 5107(a); 38 C.F.R. 
§§ 3.1(p), 3.151(a), 3.155(a), (c), 3.157(b)(1); see also 
Servello, supra; Norris, supra; Suttman, supra; Isenbart v. 
Brown, 7 Vet. App. 537, 540-41 (1995); Romeo v. Brown, 5 Vet. 
App. 388, 396 (1993).  Finally, there are no documents in the 
record prior to the veteran's October 1992 claim for TDIU 
which reference a TDIU claim.  Once the veteran was service-
connected, he did not file an NOD as to the ratings assigned, 
or the effective dates of those ratings.  He did not disagree 
with any denial of TDIU, nor did he object to any failure by 
the RO to adjudicate a TDIU claim.  There was also nothing in 
his original service connection claim which expresses any 
suggestion whatsoever that he was seeking adjudication of a 
claim for TDIU.  Accordingly, a TDIU claim was not reasonably 
raised by the veteran's original application for 
compensation, nor was one reasonably raised in subsequent 
applications for increased ratings, until October 1992.

As noted above, while the November 1984 private physician 
statement indicated the veteran had an "inability to do the 
things he used to be able to do," it did not indicate the 
veteran was totally unemployable, i.e., that he was unable to 
secure or follow a substantially gainful occupation (such as 
sedentary employment) as a result of service-connected 
disabilities.  See 38 C.F.R. §§ 3.340(a), 4.16(b).

Also, while a July 1985 letter from the veteran's private 
physician indicated that the veteran had been diagnosed with 
MG, and reported that "he presented with complaints of 
weakness and inability to do the work he had once been able 
to do," it, again, did not indicate that the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  See 38 C.F.R. 
§§ 3.340(a), 4.16(b).  Moreover, even the statement made by 
that physician that "[b]ecause of [the veteran's] continued 
disability, he is unable to work," cannot be construed as an 
indication the veteran was unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  Clearly, this opinion was as to the 
veteran's ability to perform manual labor (as he had been 
doing prior to the onset of serious symptoms of MG) involving 
lifting heavy objects or being on his feet for an extended 
period of time.  An etiological opinion should be viewed in 
its full context, and not characterized solely by the medical 
professional's choice of words.  See Lee v. Brown, 10 Vet. 
App. 336, 339 (1997).

The Board again notes the evidence of record does not 
indicate that the requirements of 38 C.F.R. § 4.16(a) have 
been met, or that a TDIU claim under § 4.16(a) is even well 
grounded, even to this day, due to all the service-connected 
disabilities resulting from common etiology.  See 38 C.F.R. 
§ 4.16(a).

The same conclusions as reached above also apply to the May 
1986 VA examination report opinions that the veteran was 
"not back to normal and ... is unable to perform active work 
such as lifting heavy objects and cannot lift more than 10 
lbs. [sic]," and that recently discovered aseptic necrosis 
of the right hip decreased "his ability to walk and [made] 
work extremely difficult," and that "his main disability 
involves difficulty with extend[ing] his arms above his head 
for [a] prolonged period of time and also difficulty with 
prolonged walking."  These statements, again, only revealed 
the veteran to be unable to lift heavy objects, to extend his 
arms above his head for a prolonged period of time, or to 
have difficulty walking; viewing the opinions in their full 
context does not reveal the veteran was unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  See Lee, supra.  This is 
even more obvious when noting the physician's impression was 
that the veteran had a "moderate to severe disability ... 
marked primarily by proximal muscle weakness."

In fact, the July 1987 VA examination report, as noted above, 
indicated that the veteran was a "healthy appearing [male] 
who has to ambulate on crutches," and the January 1988 
hospitalization discharge report which indicated that 
"[t]his is an otherwise healthy 24-year-old black male with 
avascular necrosis of his right femoral head with collapse 
and significant pain."  Again, as of the October 1988 rating 
decision the veteran still did not meet the criteria of 
§ 4.16(a).

The March 2, 1989, VA orthopedic examination report finding 
that the veteran was "not capable of working at this time," 
however, was not qualified by findings indicating the veteran 
was unemployable solely for manual labor employment.  This is 
the first evidence of record that the veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  Accordingly, a 
TDIU claim may be inferred from this medical evidence.  See 
38 C.F.R. § 3.157(b)(1); see also Servello, supra.  When the 
RO did not forward a formal application form to the veteran 
pursuant to § 3.155(a), the one-year period for filing a 
formal application was not triggered, and the inferred TDIU 
claim must be accepted as the application for purposes of 
establishing the effective date of the grant of TDIU under 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. § 38 C.F.R. § 
3.400(o)(1)(2).  See Quarles, supra; see also Hamilton, 
supra.

Accordingly, an effective date of March 2, 1989, but not 
earlier, for the grant of TDIU, is warranted.


ORDER

There was no clear and unmistakable error in July 24, 1985 
and September 12, 1986, rating decisions, which denied and 
granted, respectively, service connection for myasthenia 
gravis.

An effective date of March 2, 1989, but not earlier, for the 
grant of entitlement to TDIU, is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

